Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 1 of 9 Page ID #:282




   1   Darren Richie (SBN 316116)
       darren@richielitigation.com
   2   Steve Jang (SBN 330228)
   3   steve@richielitigation.com
       RICHIE LITIGATION, P.C.
   4   206 W. 4th Street, Suite 330
   5   Santa Ana, CA 92701
       Tel: (213) 265-7888 | Fax: (844) 314-1380
   6

   7   Attorneys for Plaintiffs,
       WEST COAST HOTEL MANAGEMENT, LLC, and
   8   WEST COAST ORANGE GROUP, LLC.
   9
                           UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11

  12   WEST COAST HOTEL                        Case No. 2-20-cv-05663-VAP-DFM
       MANAGEMENT, LLC dba
  13
       UNIVERSITY SQUARE HOTEL OF              PLAINTIFFS’ NOTICE OF MOTION
  14   FRESNO; and WEST COAST                  AND MOTION TO EXTEND TIME TO
       ORANGE GROUP, LLC dba THE               FILE AN OPPOSITION TO
  15
       HOTEL FRESNO,                           DEFENDANTS’ MOTION TO
  16                                           DISMISS
            Plaintiffs,
  17
                                               [Filed concurrently herewith: Declaration
  18           v.                              of Steve Jang, Esq., Declaration of Sosie
                                               Boyadjian, [Proposed] Order]
  19
       BERKSHIRE HATHAWAY GUARD
  20   INSURANCE COMPANIES, a                  Hearing Date: October 19, 2020
       Pennsylvania Company; AMGUARD           Time: 2:00 p.m.
  21
       INSURANCE COMPANY, a                    Courtroom: 8A – 1st Street Courthouse
  22   Pennsylvania Corporation; and DOES
       1-50, inclusive,
  23

  24        Defendants.
  25

  26

  27

  28

        PLAINTIFF'S NOTICE OF MOTION AND MOTION TO EXTEND TIME TO FILE AN OPPOSITION
                     TO DEFENDANT'S MOTION TO DISMISS 2:20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 2 of 9 Page ID #:283




   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE that on October 19, 2020 at 2:00 p.m., or as soon
   3   thereafter as the matter may be heard, in the U.S. District Court for the Central District
   4   of California, United States Courthouse, 350 West 1st Street, Los Angeles, Courtroom
   5   8A, 8th Floor, Plaintiffs West Coast Hotel Management, LLC dba University Square
   6   Hotel of Fresno and West Coast Orange Group, LLC dba The Hotel Fresno
   7   (“Plaintiffs”), through their undersigned counsel, hereby move to extend Plaintiffs’
   8   deadline to oppose Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil
   9   Procedure 6(b)(1)(B).
  10         Plaintiffs seek an extension of time to file an opposition to Defendants’ Motion
  11   to Dismiss, which was filed on September 4, 2020, because Plaintiffs missed the
  12   September 14, 2020 deadline to file their opposition due to excusable neglect.
  13   Plaintiffs’ counsel has spoken with Defendants’ counsel regarding this instant Motion
  14   and Defendants’ counsel indicated he will not oppose it but does not affirmatively
  15   support it. This instant Motion is based on this Notice, the Memorandum of Points and
  16   Authorities, the Declarations of Steve Jang, Esq. and Sosie Boyadjian, and the
  17   Proposed Order, the complete files and records in this action, and any additional
  18   material and arguments as may be considered in connection with the hearing.
  19
  20   Dated: September 17, 2020               RICHIE LITIGATION, PC
  21

  22                                           By:________________________________
  23                                                Darren Richie, Esq.
                                                    Steve Jang, Esq.
  24                                                Attorneys for Plaintiffs,
  25                                               WEST COAST HOTEL
                                                   MANAGEMENT, LLC dba
  26                                               UNIVERSITY SQUARE HOTEL OF
  27                                               FRESNO and WEST COAST ORANGE
                                                   GROUP, LLC dba THE HOTEL FRESNO
  28
       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO EXTEND TIME TO FILE AN OPPOSITION TO
                      DEFENDANT'S MOTION TO DISMISS 2:20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 3 of 9 Page ID #:284




   1                                 TABLE OF CONTENTS
   2                                                                                         Page
   3   PRELIMINARY STATEMENT……………………………………………………...1
   4   ARGUMENT…………………………………………………………………………1
   5        Good Cause Exists to Extend Time for Plaintiffs to File Their Opposition…...1
   6              (1) The Length of the Delay and its Potential Impact on Judicial
   7              Proceedings……………………………………………………………..2
   8              (2) The Reasons for the Delay…………………………………………..2
   9              (3) The Risk of Prejudice to the Non-Moving Party……………………3
  10              (4) Whether the Movant Acted in Good Faith………………………….3
  11        The Policy of the Law is to Try Matters on the Merits………………………..4
  12   CONCLUSION………………………………………………………………………5
  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28                                               i

          Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 4 of 9 Page ID #:285




   1                                TABLE OF AUTHORITIES
   2                                                                                           Page
   3   Cases
   4   Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership
   5   (1993) 507 U.S. 380 ……………………………………………………...……….2, 3
   6   Pincay v. Andrews
   7   (2004) 389 F.3d 853……………………………………………………………….3, 4
   8   Slusher v. Durrer
   9   (1977) 69 Cal.App.3d 747, 753………………………………………………………4
  10   Nilsson v. City of Los Angeles
  11   (1967) 249 Cal.App.2d 976…………………………………………………………..5
  12   Elston v. City of Turlock
  13   (1985) 38 Cal.3d 227, 233……………………………………………………………5
  14   Rules
  15   Federal Rules of Civil Procedure Rule 6(b)(1)(B)…………………………………...1
  16   Local Rule 7-9……………………………………………………………….…….1, 3
  17   Local Rule 6-1…………………………………………………………………….….1
  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28                                                 ii

            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 5 of 9 Page ID #:286




   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2

   3                              PRELIMINARY STATEMENT
   4         Defendants Berkshire Hathaway Guard Insurance Companies and AmGuard
   5   Insurance Company (“Defendants”) filed a Motion to Dismiss Plaintiffs’ Complaint
   6   on September 4, 2020, the Friday before Labor Day Weekend. Plaintiffs’ counsel was
   7   out of town from September 4, 2020 to September 7, 2020. Plaintiffs’ counsel received
   8   Defendants’ Notice of Motion and Motion to Dismiss on September 8, 2020. Pursuant
   9   to Local Rule 7-9, Plaintiffs’ Opposition to Defendants’ Motion to Dismiss was due
  10   on September 14, 2020. Plaintiffs have set the date for hearing on this instant Motion
  11   to Extend Time for October 19, 2020, the earliest date available pursuant to Local Rule
  12   6-1. However, Plaintiffs are fine with an expedited hearing on this instant Motion so
  13   as not to cause any further delay.
  14         Plaintiffs’ counsel anticipated that he may need to file a Stipulation or,
  15   alternatively, a Motion to Continue the hearing date before the deadline for filing the
  16   opposition to Defendants’ Motion to Dismiss. However, Plaintiffs’ counsel missed the
  17   September 14, 2020 opposition deadline due to a clerical calendaring error and
  18   misreading of a Local Rule by Plaintiffs’ counsel’s paralegal. Plaintiffs’ counsel’s
  19   paralegal incorrectly entered the event on the law firm’s Firm Central calendar and
  20   thus the deadline was not calendared. Plaintiffs’ counsel’s paralegal also misread Local
  21   Rule 7-9 and misinformed Plaintiffs’ counsel about the opposition deadline. (See
  22   Declaration of Sosie Boyadjian.) Plaintiffs’ counsel relies heavily on Firm Central for
  23   events and deadlines.
  24                                         ARGUMENT
  25         Good Cause Exists to Extend Time for Plaintiffs to File Their Opposition
  26         Pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule 6(b)(1)(B), the
  27   court may, for good cause, extend the time for a deadline on motion after the time has
  28   expired if the party failed to act because of excusable neglect.
                                                  -1-
            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 6 of 9 Page ID #:287




   1         The determination of what constitutes excusable neglect is an equitable one,
   2   taking into account all relevant circumstances. Pioneer Inv. Services Co. v. Brunswick
   3   Associates Ltd. Partnership (1993) 507 U.S. 380, 381. Pioneer established a four factor
   4   test in determining whether a party’s neglect of a deadline is excusable: (1) the length
   5   of the delay and its potential impact on judicial proceedings, (2) the reason(s) for the
   6   delay, (3) the danger of prejudice to the opposing party, and (4) whether the movant
   7   acted in good faith. Id. at 396. The Supreme Court of the United States in Pioneer
   8   found in favor of the movant to extend the deadline because two of the four enumerated
   9   factors weight in favor of the movant; there was a lack of prejudice to the non-movant
  10   or the interests of efficient judicial administration and the movant demonstrated good
  11   faith. Id. at 398. Here, all four factors weigh in favor of granting Plaintiffs’ Motion to
  12   Extend Time.
  13         (1) The Length of the Delay and its Potential Impact on Judicial Proceedings
  14         As of the date of this instant Motion, Plaintiffs missed the deadline to submit
  15   their opposition to Defendants’ Motion to Dismiss by three calendar days. Plaintiffs’
  16   counsel anticipated that he may need to file a Stipulation or, alternatively, an Ex Parte
  17   Motion to Continue the Hearing before the opposition deadline. (See Declaration of
  18   Steve Jang, Esq.) In Pioneer, the movant missed the deadline by twenty calendar days
  19   but his extension for time was still granted because even a “20-day delay in filing the
  20   proofs of claim would have no adverse impact on efficient court administration.” Id.
  21   at 385. Similarly, here, hopefully, a three-day delay should not have an adverse impact
  22   on efficient judicial administration. Plaintiffs would gladly consent to the court
  23   expediting the date and time for the hearing on this instant Motion if the court wishes
  24   to do so.
  25         (2) The Reasons for the Delay
  26         Plaintiffs’ counsel’s paralegal entered the wrong event on the firm’s calendaring
  27   system, Firm Central, so the deadline for filing the opposition to Defendants’ Motion
  28   to Dismiss did not appear. (See Declaration of Sosie Boyadjian.) Plaintiffs’ counsel’s
                                                  -2-
            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 7 of 9 Page ID #:288




   1   paralegal then looked up Local Rule 7-9, which states:
   2
             “Each opposing party shall, not later than ten (10) days after service of the
   3         motion in the instance of a new trial motion and not later than twenty-one (21)
   4         days before the date designated for the hearing of the motion in all other
             instances, serve upon all other parties and file with the Clerk either (a) the
   5         evidence upon which the opposing party will rely in opposition to the motion
   6         and a brief but complete memorandum which shall contain a statement of all
             the reasons in opposition thereto and the points and authorities upon which the
   7         opposing party will rely, or (b) a written statement that that party will not
   8         oppose the motion.”

   9
       Plaintiffs’ counsel’s paralegal misinterpreted this Local Rule and informed Plaintiffs’

  10
       counsel that the opposition to Defendants’ Motion to Dismiss was due on September

  11
       25, 2020 (ten days before the hearing) and calendared the same. (See Declaration of

  12
       Sosie Boyadjian.) As a result, Plaintiffs’ counsel, who relies heavily on Firm Central

  13
       for events and deadlines, missed the deadline to file the opposition as well as to file a

  14
       Stipulation or Motion to Continue the hearing date.

  15
             Pincay v. Andrews (2004) 389 F.3d 853 is precisely on point here. In Pincay,

  16
       the appellate court held that the district court did not abuse its discretion in finding

  17
       excusable neglect for an untimely filing of a notice of appeal due to failure of the law

  18
       firm’s calendaring system, which resulted when a paralegal misread a clear rule and

  19
       entered the wrong information. Pincay at 859-860. Accordingly, the court granted the

  20
       movant’s motion for an extension of time. Notably, the movant in Pincay missed the

  21
       deadline by weeks, not mere days. Still, “even though the reason for the delay was the

  22
       carelessness of Andrews’s counsel, that fact did not render the neglect inexcusable.”

  23
       Id. at 856. The court found there was no prejudice to Pincay, the delay was short, and

  24
       there was no bad faith and thus, the movants “need not have offered a terribly good

  25
       countervailing reason to make their neglect excusable.” Id. at 862. Essentially the same

  26
       thing happened here. Here, the primary reason for the delay was due to negligent

  27
       calendaring.

  28
                                                -3-
            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 8 of 9 Page ID #:289




   1           (3) The Risk of Prejudice to the Non-Moving Party
   2           Here, the delay is relatively short so it cannot reasonably prejudice Defendants.
   3   The delay in Pioneer was twenty days, but the court still found there was a “lack of
   4   any prejudice to the debtor or to the interests of efficient judicial administration.”
   5   Pioneer at 398. Further, Defendants’ counsel informed Plaintiffs’ counsel that
   6   Defendants will not be opposing this instant Motion. (See Declaration of Steve Jang,
   7   Esq.)
   8           Plaintiffs’ counsel expects to be able to gather all pertinent information and
   9   records necessary to sufficiently submit an opposition to Defendants’ Motion to
  10   Dismiss by no later than September 25, 2020, which would allow Defendants ample
  11   time to submit a Reply if the hearing on the Motion to Dismiss is continued to October
  12   12, 2020, just seven calendar days later than the original hearing date of October 5,
  13   2020.
  14           (4) Whether the Movant Acted in Good Faith
  15           Plaintiffs, their counsel, and counsel’s paralegal all acted in good faith as they
  16   have done throughout this litigation. This delay was due to inadvertence without any
  17   sort of ulterior motives. Further, Plaintiffs’ counsel liberally granted Defendants a 30-
  18   day extension to Respond to Plaintiffs’ Complaint in the spirit of good faith. (See
  19   Declaration of Steve Jang, Esq.)
  20           Plaintiffs would gladly consent to an expedited hearing on this instant Motion
  21   so as not to cause any further delay.
  22           The Policy of the Law is to Try Matters on the Merits
  23           The policy of the law is to have every case tried on its merits and that policy
  24   views with disfavor a party who, regardless of the merits, attempts to take advantage
  25   of the mistake, inadvertence, or neglect of his adversary. “The policy of the law favors,
  26   whenever possible, a hearing on the merits, and appellate courts are more disposed to
  27   affirm an order where the result compels a trial on the merits.” Slusher v. Durrer (1977)
  28   69 Cal.App.3d 747, 753. Prevailing on a Motion to Dismiss because it was
                                            --4-
            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
Case 2:20-cv-05663-VAP-DFM Document 20 Filed 09/18/20 Page 9 of 9 Page ID #:290




   1   inadvertently unopposed is analogous to obtaining a favorable default judgment. In
   2   Nilsson v. City of Los Angeles (1967) 249 Cal.App.2d 976, the court stated:
   3

   4                “Section 473 of the Code of Civil Procedure has been applied
                    with liberality in relieving parties from their defaults where relief
   5                can be granted without injustice to other parties. (Citation
   6                omitted.) An order denying relief runs counter to the law’s policy
                    encouraging trial and disposition on the merits. It is subject to
   7                closer appellate scrutiny than one granting relief, and doubts will
   8                be resolved in favor of the party attempting to get to trial.”
                    Nilsson at 979.
   9
             This policy is so strong that “because the law strongly favors trial and
  10
       disposition on the merits, any doubts in applying section 473 must be resolved in favor
  11
       of the party seeking relief from default.” Elston v. City of Turlock (1985) 38 Cal.3d
  12
       227, 233. Plaintiffs are confident they can present a meritorious defense to Defendants’
  13
       Motion to Dismiss if given a bit more time to file their Opposition.
  14
                                            CONCLUSION
  15
             Based on the foregoing, Plaintiffs respectfully request that the Court grant
  16
       Plaintiffs’ instant Motion to Extend Time to submit their Opposition to Defendants’
  17
       Motion to Dismiss.
  18

  19
       Dated: September 17, 2020                    RICHIE LITIGATION, PC
  20

  21
                                                    By:________________________________
  22
                                                      Darren Richie, Esq.
  23                                                  Steve Jang, Esq.
  24                                                  Attorneys for Plaintiffs,
                                                      WEST COAST HOTEL
  25                                                  MANAGEMENT, LLC dba
  26                                                  UNIVERSITY SQUARE HOTEL OF
                                                      FRESNO and WEST COAST
  27                                                  ORANGE GROUP, LLC dba THE
  28                                                  HOTEL FRESNO
                                               -5-
            Memorandum of Points and Authorities in Support of Plaintiffs’ Motion to Extend Time
                                  Case No. 2-20-cv-05663-VAP-DFM
  32
